The motion for leave to file replication herein is granted. The motion for the appointment of a Special *543Master is granted. An order is entered appointing Michael J. Doherty, Esq., of St. Paul, Minnesota, Special Master in this cause; defining his authority and duties; providing for his compensation and expenses; and authorizing the Chief Justice to designate another if this appointment be not accepted or if the place should become vacant during a recess of the court.
Mr. Wm. H. Wright, Attorney General of Nebraska, and Mr. Paul F. Good for plaintiff, in support of the motions.